        UNN-L-001476-20 05/05/2020 3:02:08 PM Pg 1 of 6 Trans ID: LCV2020826028
       Case 2:20-cv-06941 Document 1-1 Filed 06/05/20 Page 1 of 7 PageID: 7



MALAMUT & ASSOCIATES, LLC
Adam S. Malamut - 019101999
Keith J. Gentes - 036612009
457 Haddonfield Road
Suite 500
Cherry Hill, NJ 08002
856-424-1808
856-424-2032 (f)
Attorneys for Plaintiff


GAIL L. LEAKE                                        SUPERIOR COURT OF NEW JERSEY
                                                     LAW DIVISION h UNION COUNTY
Plaintiff,                                           DOCKET NO.

v.                                                          Civil Action

THE HOME DEPOT, INC.; JOHN/JANE                      COMPLAINT, JURY DEMAND,
DOES 1-100, fictitious persons; ABC                  CERTIFICATIONS, DEMAND
CORP., 1-100, fictitious entities                    FOR DISCOVERY

Defendants.


        Plaintiff, GAIL L. LEAKE, by and through her attorneys Malamut & Associates,

complaining of the defendants, deposes and says:

                                JURISDICTION AND VENUE

     1. Plaintiff, GAIL L. LEAKE, is an adult individual who at all times material hereto resided

        in the County of Union and State of New Jersey.

     2. Defendant, THE HOME DEPOT, INC., upon information and belief, is a company in the

        business of home improvement retail sales throughout the State of New Jersey including

        Union County.

     3. Defendants, JOHN/JANE DOES 1-100 and ABC CORP., 1-100, were fictitious

        individuals and business entities, whose identities are unknown, that owned, operated,

        leased, managed, maintained, controlled, possessed, and/or rented the aforesaid premises,


                                                1
   UNN-L-001476-20 05/05/2020 3:02:08 PM Pg 2 of 6 Trans ID: LCV2020826028
  Case 2:20-cv-06941 Document 1-1 Filed 06/05/20 Page 2 of 7 PageID: 8



   or are otherwise responsible for the accident and the injuries sustained by the plaintiff.

   Plaintiff will amend this Complaint at such time as the identity(s) of these fictitious

   defendants become known throughout the course of continuing investigation and

   discovery.

4. This Court has jurisdiction over the defendant(s) because it/they conducted business

   within the State of New Jersey at all times relevant to this Complaint.

5. Venue for this action properly lies in Union County, pursuant to R. 4:3-2(b), because it is

   the county in which the cause of action arose.

                                FIRST COUNT
                GAIL L. LEAKE v. THE HOME DEPOT, INC., and/or
                  JOHN/JANE DOES 1-10 and/or ABC CORP. 1-10

1. Plaintiff, GAIL L. LEAKE, repeats and re-alleges each and every allegation of the

   previous sections/counts as if fully set forth herein at length.

2. On or about May 15, 2018, plaintiff, GAIL L. LEAKE, was a business invitee lawfully in

   and upon the premises more commonly known as defendant, THE HOME DEPOT, INC.,

   store 0915, located at 2445 Springfield Avenue in the Community of Vauxhall, County of

   Union and State of New Jersey.

3. At all times material hereto, defendants, THE HOME DEPOT, INC. and/or JOHN/JANE

   DOES 1-10 (fictitious names) and/or ABC CORP. 1-10 (fictitious entities) owned,

   managed, operated, maintained and otherwise controlled a retail home improvement store

   located at 2445 Springfield Avenue in the Community of Vauxhall, County of Union and

   State of New Jersey.

4. Defendants, THE HOME DEPOT, INC., and/or JOHN/JANE DOES 1-10 (fictitious

   names) and/or ABC CORP. 1-10 (fictitious entities), did so negligently and carelessly



                                              2
   UNN-L-001476-20 05/05/2020 3:02:08 PM Pg 3 of 6 Trans ID: LCV2020826028
  Case 2:20-cv-06941 Document 1-1 Filed 06/05/20 Page 3 of 7 PageID: 9



   own, occupy, operate and/or maintain the aforesaid premises so as to cause a dangerous

   condition to exist thereon.

5. More specifically, at or around 12:15 PM on the aforementioned date and place, plaintiff

   was walking down aisle 35 with an individual, upon information and belief, a sales

   representative of defendant, named Walter, whereupon plaintiff was caused to slip and

   SNYY b]\[ N[ b[X[\d[ \OWRPa \[ aUR SY\\_ ORYVRcRQ a\ OR N igV]-aVR(j

6. At the aforementioned time and place, plaintiff, GAIL L. LEAKE, came into contact with

   said dangerous condition and she was directly caused to fall and sustain injuries as

   hereinafter more fully stated, all as a direct and proximate result of the negligence of

   defendants, THE HOME DEPOT, INC., and/or JOHN/JANE DOES 1-10 (fictitious

   names) and/or ABC CORP. 1-10 (fictitious entities).

7. Defendants, THE HOME DEPOT, INC., and/or JOHN/JANE DOES 1-10 (fictitious

   names) and/or ABC CORP. 1-10 (fictitious entities), through their agents, servants, and

   employees failed to warn persons walking upon the dangerous condition, including

   plaintiff, when it knew, or by the exercise of ordinary care would have known, that such

   failure to warn was likely to cause persons walking on the dangerous condition to fall and

   be injured by reason of the conditions of the dangerous condition referred to above.

8. Defendants, THE HOME DEPOT, INC., and/or JOHN/JANE DOES 1-10 (fictitious

   names) and/or ABC CORP. 1-10 (fictitious entities), through their agents, servants, and

   employees, failed to exercise ordinary care to discover the defective and dangerous

   condition when it/they/he/she would, in the exercise of ordinary care, have discovered

   this condition in time to have remedied it and to have prevented injury to plaintiff.




                                             3
   UNN-L-001476-20 05/05/2020 3:02:08 PM Pg 4 of 6 Trans ID: LCV2020826028
 Case 2:20-cv-06941 Document 1-1 Filed 06/05/20 Page 4 of 7 PageID: 10



9. As a direct and proximate result of the negligence of the defendants, as aforesaid,

   plaintiff, GAIL L. LEAKE, was caused to sustain, and did sustain, serious and permanent

   personal injuries requiring the care and treatment of physicians, hospitalization and

   medication and has been, and will in the future continue to be, hampered in her daily

   routine.

   WHEREFORE, plaintiff, GAIL L. LEAKE, demands judgment against the defendants,

   THE HOME DEPOT, INC., and/or JOHN/JANE DOES 1-10 (fictitious names) and/or

   ABC CORP. 1-10 (fictitious entities), jointly, severally or in the alternative, in the

   amount of her damages, together with interest and costs of suit.

                           SECOND COUNT
     GAIL L. LEAKE v. JOHN/JANE DOES 11-100 and ABC CORPS. 11-100

1. Plaintiff, GAIL L. LEAKE, repeats and re-alleges each and every allegation of the

   previous sections/counts as if fully set forth herein at length.

2. At the aforementioned time and place, the defendants, John/Jane Does 11-100 and ABC

   CORP., 11-100, were fictitious individuals and business entities, which defendants were

   individuals and/or business entities who owned, managed, operated, maintained,

   performed cleaning services or maintenance services and/or controlled the premises, or

   were otherwise hired or obligated to do so in a safe and reasonable manner.

3. At the aforementioned time and place, the defendants, JOHN/JANE DOES 11-100 and

   ABC CORP., 11-100 maintained and otherwise controlled the premises and permitted the

   existence of a dangerous condition which condition rendered the premises dangerous and

   unsafe, whereby persons walking thereon were likely to fall and sustain injuries, all of

   which defendants knew, or by the exercise of ordinary care would have known, in time to

   have remedied the same and to have avoided injury to plaintiff.

                                              4
      UNN-L-001476-20 05/05/2020 3:02:08 PM Pg 5 of 6 Trans ID: LCV2020826028
     Case 2:20-cv-06941 Document 1-1 Filed 06/05/20 Page 5 of 7 PageID: 11



   4. At all times herein mentioned, the defendants, JOHN/JANE DOES 11-100 and ABC

       CORP., 11-100, negligently and carelessly performed the aforesaid duties at the

       premises, causing the injuries of which the plaintiff, GAIL L. LEAKE, herein complains,

       specifically by permitting the premises to remain dangerous and unsafe, whereby persons

       walking thereon were likely to fall and sustain injuries, all of which defendants knew, or

       by the exercise of ordinary care would have known, in time to have remedied the same

       and to have avoided injury to plaintiff and should have provide adequate warning to

       plaintiff and other business invitees.

   5. As a direct and proximate result of the aforesaid negligence and carelessness of the

       defendants, JOHN/JANE DOES 11-100 and ABC CORP., 11-100, plaintiff, GAIL L.

       LEAKE, was damaged as previously set forth herein at length.

       WHEREFORE, plaintiff, GAIL L. LEAKE, demands judgment against the defendants,

       THE HOME DEPOT, INC., and/or JOHN/JANE DOES 1-100 (fictitious names) and/or

       ABC CORP. 1-100 (fictitious entities), jointly, severally, and alternatively, for damages,

       interest and cost of suit.

                                                    MALAMUT & ASSOCIATES, LLC



                                                    /s Adam S. Malamut_____________
                                                    Adam S. Malamut, Esquire

Date: 5/5/20




                                                5
       UNN-L-001476-20 05/05/2020 3:02:08 PM Pg 6 of 6 Trans ID: LCV2020826028
     Case 2:20-cv-06941 Document 1-1 Filed 06/05/20 Page 6 of 7 PageID: 12



                                        JURY DEMAND

       Plaintiff demands a trial by jury of the within issues.

                    NOTICE OF DESIGNATION OF TRIAL COUNSEL

       Plaintiff hereby designates Keith J. Gentes, Esquire as Trial Counsel.

                         CERTIFICATION PURSUANT TO R.4:5-1

       I certify that, to the best of my knowledge, the matter in controversy is not the subject

matter of another action pending in any or any pending arbitration proceeding and no other

action or arbitration proceeding is contemplated. At the present time, I do not know the names

of any other parties who should be joined in this action.


                       DEMAND FOR INSURANCE INFORMATION

       PLEASE TAKE NOTICE that pursuant to R. 4:10-2(b), plaintiff hereby demand

production of a copy of all insurance agreements under which the defendants may be covered to

satisfy part or all of a judgment which may be entered in the action or to indemnify or reimburse

for payments made to satisfy the judgment.

                                                      MALAMUT & ASSOCIATES, LLC



                                                      /s Adam S. Malamut_____________
                                                      Adam S. Malamut, Esquire

Date: 5/5/20




                                                 6
          UNN-L-001476-20 05/05/2020 3:02:08 PM Pg 1 of 1 Trans ID: LCV2020826028
        Case 2:20-cv-06941 Document 1-1 Filed 06/05/20 Page 7 of 7 PageID: 13




                        Civil Case Information Statement
Case Details: UNION | Civil Part Docket# L-001476-20

Case Caption: LEAKE GAIL VS THE HOME DEPOT INC                   Case Type: PERSONAL INJURY
Case Initiation Date: 05/05/2020                                 Document Type: Complaint with Jury Demand
Attorney Name: KEITH J GENTES                                    Jury Demand: YES - 6 JURORS
Firm Name: MALAMUT & ASSOCIATES LLC                              Is this a professional malpractice case? NO
Address: 457 HADDONFIELD RD STE 500                              Related cases pending: NO
CHERRY HILL NJ 08002                                             If yes, list docket numbers:
Phone: 8564241808                                                Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : Leake, Gail, L                        transaction or occurrence)? NO
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged? NO
(if known): Sedgwick Claims Management Services



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

05/05/2020                                                                                             /s/ KEITH J GENTES
Dated                                                                                                               Signed
